     Case 3:17-cv-00098-MCR-EMT Document 80 Filed 05/21/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

JOSEPH STORY,
     Plaintiff,
v.                                                  Case No. 3:17cv98/MCR/EMT
WILLIAM AMOS, III,
And STEVEN BUNYARD,
     Defendants.
__________________________/
                                   ORDER
      This cause comes on for consideration upon the Chief Magistrate Judge’s

Supplemental Report and Recommendation issued May 13, 2020 (ECF No. 78). The

parties have been furnished a copy of the Supplemental Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objection has been filed, and the parties

have conferred and agreed that the claimed exemption is no longer in dispute.

      Having considered the Supplemental Report and Recommendation, and any

timely filed objections thereto, I have determined the Supplemental Report and

Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The    Chief    Magistrate    Judge’s    Supplemental    Report     and

Recommendation is adopted and incorporated by reference in this order.

      2.    The Motion to Dissolve Writ of Garnishment, filed by Defendant
      Case 3:17-cv-00098-MCR-EMT Document 80 Filed 05/21/20 Page 2 of 2



                                                                   Page 2 of 2

William L. Amos (ECF No. 72), is DENIED, only as to USB Account Number

xxx5625.

       DONE AND ORDERED this 21st day of May 2020.



                             M. Casey Rodgers
                             M. CASEY RODGERS
                             UNITED STATES DISTRICT JUDGE




Case No. 3:17cv98/MCR/EMT
